t c summary opinion united_states tax_court barton slavin and amy weinstock slavin petitioners v commissioner of internal revenue respondent docket no 7785-12s filed date barton slavin and amy weinstock slavin pro sese theresa g mcqueeney for respondent summary opinion gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined the following deficiencies and accuracy-related_penalties under sec_6662 with respect to petitioners’ federal_income_tax for taxable years and years at issue year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number after the parties’ concessions the issues for our consideration are whether petitioners are entitled to mortgage interest_expense deductions for unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar for petitioners have conceded that they had unreported taxable interest_income that they are not entitled to their claimed real_estate loss deduction in the amount that respondent has disallowed and that respondent’s adjustments to their claimed child tax_credits are computational for and petitioners have conceded that they are not entitled to their claimed real_estate loss deductions in the amounts that respondent has disallowed and that the other adjustments including the taxation of state and local_tax refunds are computational the parties have also agreed that for petitioners had a dollar_figure capital_gain taxable at the long-term_capital_gains_rate respondent has conceded that petitioners had reasonable_cause for their failure to report the capital_gain and that they are not liable for the portion of the sec_6662 penalty for attributable to the capital_gain adjustment taxable years and and whether petitioners are liable for accuracy- related penalties under sec_6662 for the years at issue background some of the facts have been stipulated and are so found the stipulated facts are incorporated herein by this reference petitioners resided in new york when the petition was filed petitioner husband is a litigation attorney who also has experience with real_estate transactions petitioner wife worked in sales helped with petitioners’ rental_activity and cared for their children during the years at issue during petitioners purchased from family friends sellers two semi- detached houses in rockville centre new york collectively property as a rental property in lieu of obtaining third-party financing on date petitioners executed a mortgage on the property and a promissory note for dollar_figure payable to the sellers under the terms of the promissory note petitioners were to make two interest-only payments per year representing an annual interest rate of until the maturity_date in at which date the note would be due in full the interest payments were due in may and december each as long as petitioners did not make principal payments the semiannual interest payments were to be dollar_figure year the may interest payments were to be applied to the unpaid interest for november and december of the previous year and to the unpaid interest for january through april of the current_year the december interest payments were to be applied to the unpaid interest for may through october of the current_year petitioners paid the sellers dollar_figure of interest in however the rental property was not as profitable as petitioners had hoped and they did not make any payments on the promissory note for or on date petitioners and one of the sellers executed a mortgage modification agreement capitalizing dollar_figure of unpaid interest for into the unpaid mortgage principal on date petitioners and one of the sellers executed a second mortgage modification agreement capitalizing dollar_figure of unpaid interest for into the unpaid mortgage principal neither of the mortgage modification agreements altered the annual interest rate after a series of conversations the dates of which are not clear from the record petitioners and one of the sellers entered into an interest rate modification the date mortgage modification agreement stated that the unpaid principal balance of the original promissory note was dollar_figure although petitioners did not make any interest payments for and although under the terms of the promissory note petitioners were to pay annually dollar_figure of interest spread over two payments the mortgage modification agreements addressed only dollar_figure of unpaid interest for each year agreement on date under the terms of this agreement the annual interest rate as set forth in the promissory note was reduced from to effective date the interest rate modification agreement did not address how the agreement to retroactively reduce the interest rate affected the two mortgage modification agreements or the mortgage principal during the years at issue petitioners were cash_basis taxpayers they timely filed joint form sec_1040 u s individual_income_tax_return for the years at issue petitioners attached to each form_1040 a schedule e supplemental income and loss on which they reported that they were real_estate professionals and claimed a rental real_estate loss deduction on each schedule e petitioners claimed inter alia a mortgage interest_expense_deduction of dollar_figure they did not submit into evidence documentation sufficient to substantiate their status as real_estate professionals or their entitlement to the rental real_estate loss deductions petitioners hired mayeer karkowsky a certified_public_accountant who is also an attorney admitted to the u s tax_court bar to prepare their form sec_1040 for the years at issue mr karkowsky appeared and testified at trial he discussed with petitioner husband before the filing of the form sec_1040 the mortgage interest_expense deductions for the years at issue but he did not have either mortgage modification agreement or the interest rate modification agreement when he was preparing the returns he advised petitioner husband that because of the capitalized_interest and the interest rate reduction petitioners’ mortgage had been substantially_modified under sec_1_1001-3 income_tax regs and therefore petitioners qualified for the mortgage interest_expense deductions respondent issued to petitioners a notice_of_deficiency dated date for the years at issue petitioners timely filed a petition for redetermination of the deficiencies i burden_of_proof discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the taxpayer likewise bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of expenses underlying claimed deductions sec_6001 503_us_79 sec_1_6001-1 income_tax regs under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they meet the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii mortgage interest_expense deductions petitioners did not make any payments toward the promissory note for or rather the two mortgage modification agreements each capitalized dollar_figure of unpaid interest into the mortgage principal petitioners claimed on their and schedules e mortgage interest_expense deductions for the amounts of the capitalized_interest respondent disallowed the claimed deductions sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness cash_basis taxpayers such as petitioners are allowed a deduction for interest_paid during the taxable_year in cash or its equivalent see 429_us_569 107_tc_35 aff’d 141_f3d_403 2d cir 80_tc_1174 when a lender capitalizes unpaid interest by adding the unpaid interest amount to the loan principal a cash_basis borrower is not entitled to a current interest_deduction for the interest that is added to the loan’s principal balance 70_tc_482 aff’d 652_f2d_598 6th cir petitioners did not pay mortgage interest for or in cash or its equivalent the mortgage modification agreements did not constitute interest payments but rather allowed petitioners to postpone the paying of interest as cash_basis taxpayers they are not entitled to deductions for the interest that was capitalized into the unpaid mortgage principal petitioners attempt to distinguish the above-cited caselaw by contending that the capitalization of the interest was a true discharge of the interest because there was a substantial modification of the promissory note under sec_1_1001-3 income_tax regs even if we were to accept petitioners’ theory that there was a substantial modification of the promissory note for which we do not that theory does not help them sec_1_1001-3 income_tax regs addresses when a modification of the terms of a debt_instrument results in recognition of gain_or_loss under sec_1001 it does not concern the deductibility of interest payments moreover 856_f2d_1169 8th cir aff’g 86_tc_655 which petitioners cite in support of their case is distinguishable that case concerned accrual basis taxpayers which petitioners are not and addressed whether capitalized_interest was properly includible in the taxpayers’ amount_realized upon foreclosure of the mortgaged property see smoker v commissioner tcmemo_2013_56 at explaining that allan does not support a cash_basis taxpayer’s claimed deduction for unpaid interest that was capitalized into the principal of the loan as cash_basis taxpayers petitioners were not entitled to deduct unpaid interest that was capitalized in the mortgage principal we sustain respondent’s disallowance of petitioners’ mortgage interest_expense deductions for iii sec_6662 accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties pursuant to sec_6662for the years at issue the commissioner bears the burden of production regarding a taxpayer’s liability for any penalty sec_7491 see 116_tc_438 once the commissioner has met this burden the taxpayer must provide persuasive evidence that the commissioner’s determination was incorrect see rule a higbee v commissioner t c pincite sec_6662 and b imposes a penalty on any portion of an underpayment_of_tax required to be shown on a return attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws including any failure to maintain adequate books_and_records or to substantiate items properly and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1_6662-3 income_tax regs petitioners conceded inter alia that respondent’s adjustments with respect to their unreported interest_income for their rental real_estate loss deductions and their state and local_tax refunds were correct they also failed to maintain adequate_records showing their entitlement to the claimed rental real_estate loss deductions for the years at issue moreover petitioners especially given petitioner husband’s background and education level should have known that as cash_basis taxpayers they were not entitled to deduct unpaid interest respondent has met his burden of production with regard to the imposition of accuracy-related_penalties for the years at issue taxpayers may avoid liability for the sec_6662 penalty if they demonstrate that they had reasonable_cause for the underpayment and that they acted in good_faith with respect to the underpayment sec_6664 reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s efforts to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id reliance on professional advice may constitute reasonable_cause and good_faith but it must be established that the reliance was reasonable 89_tc_849 aff’d on another issue 904_f2d_1011 5th cir aff’d 501_us_868 the taxpayer’s education sophistication and business experience will be relevant in determining whether the taxpayer’s reliance on tax_advice was reasonable and in good_faith sec_1_6664-4 income_tax regs petitioners argue that they acted in good_faith by relying on professional advice although petitioners demonstrated that their adviser was a competent professional with sufficient experience to justify reliance see 115_tc_43 aff’d 299_f3d_221 3d cir we are not convinced they had reasonable_cause and acted in good_faith first nothing in the record indicates that petitioners sought or relied on advice from mr karkowsky with respect to the adjustments that they have conceded see id second with respect to the mortgage interest_expense deductions petitioners have not proven that their reliance on mr karkowsky was reasonable although petitioner husband had discussed the mortgage interest_expense deductions with him mr karkowsky did not have the two mortgage modification agreements or the interest rate modification agreement when he prepared the returns see id stating that taxpayers must provide necessary and accurate information to their adviser moreover petitioners’ reliance on mr karkowsky’s theory of the deductibility of the interest was not reasonable even if petitioners did not understand that sec_1_1001-3 income_tax regs was not applicable to their situation petitioner husband understood that mr karkowsky’s advice was at least partially based on the interest rate reduction from to however on each of their form sec_1040 petitioners deducted mortgage interest_expenses of although the interest rate modification agreement was not executed until date we give petitioners the benefit of the doubt and assume without deciding that they and the sellers had orally agreed to the interest rate reduction before mr karkowsky prepared petitioners’ federal_income_tax return if there was no oral agreement before mr karkowsky prepared petitioners’ federal_income_tax return petitioners’ reliance on mr karkowsky’s advice for their mortgage interest_deduction would also be unreasonable dollar_figure this is the same amount of interest that petitioners had deducted for when the interest rate was especially given petitioner husband’s education level petitioners should have realized that an interest rate reduction would have translated into a smaller mortgage interest_expense_deduction for the year petitioners have failed to prove that they had reasonable_cause or that they acted in good_faith and they are liable for the sec_6662 penalties for and and for the penalty for in excess of the amount that respondent has conceded iv conclusion we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the parties’ concessions and the foregoing decision will be entered under rule
